In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00078-CR
        ______________________________



              IN RE: BOBBY YATES




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Bobby Yates filed a petition for writ of mandamus in which he asked this Court to order the

6th Judicial District Court of Lamar County to withdraw a gag order entered in connection with an

underlying sexual assault case, and also to direct that court to withdraw its denial of his motion for

continuance. We have received a response from the trial judge, with copies of orders attached

which rescind the gag order in its entirety and grant a continuance so that a newly retained attorney

can represent Yates at trial. The issues raised by the mandamus are therefore moot.

       We deny the petition for writ of mandamus.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        April 25, 2011
Date Decided:          April 26, 2011

Do Not Publish




                                                  2